DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Status of the Application
	Claims 100-104 have been added. Claims 2, 3, 5, 6, 9, 11, 13, 15-23, 25-29, 31, 32, 36-39, 41, 42, 44, 47-52, 60, 64, 66, 67, 77, 80-82, 84, 87-90, 93, and 95-97 have been cancelled. Claims 1, 4, 7, 8, 10, 12, 14, 24, 30, 33-35, 40, 43, 45, 46, 53-59, 61-63, 65, 68-76, 78, 79, 83, 85, 86, 91, 92, 94, and 98-104 are currently pending in this application.
Claim Objections
	Claim 1 and 91 have been amended in order to overcome the objections to claims 1 and 91. Thus, the objections to claims 1 and 91 have been withdrawn.
Claims 1 and 94 objected to because of the following informalities:  “the plurality of second imagers” and “the second imager” (singular) seem to be used interchangeably throughout claims 1 and 94. The wording is confusing. Correction and/or clarification is requested.  Appropriate correction is required.
94 is objected to because of the following informalities:  “flying avian” is repeated twice in the claim limitation [Lines 20-21].  Appropriate correction is required.
Response to Arguments
The presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 9,856,856 in view of Conard et al. (Hereafter, “Conard”) [US 2014/0313345 A1] in further view of Kim et al. (Hereafter, “Kim”) [US 2011/0144829 A1] in even further view of Stiesdal et al. (Hereafter, “Stiesdal”) [US 2013/0050400 A1].
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 16/283,526 Claims vs. U.S. Patent No. 9,856,856 Claims
Instant Application No. 16/283,526 Claims (Difference Emphasis Added)
U.S. Patent No. 9,856,856 Claims (Difference Emphasis Added)
1. A detection system for detecting a flying object in an airspace comprising: a plurality each of a plurality of distinct alignment directions, each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide from the plurality of alignment directions a substantially complete hemispherical coverage; a plurality of second imagers each having a high zoom, wherein the second imager is a stereo imager; a positioner operably connected to the second imager for positioning the plurality of second imagers to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the second imager based on an output from the first imagers without moving any of the plurality of first imagers; a processor operably connected to receive image data from the plurality of first imagers, the plurality of second imagers, or both to identify the moving object that is an artificially-constructed flying object or a flying avian based on said image data; wherein the plurality of first imagers arranged in the plurality of distinct alignment directions provides full 360° and the substantially 2 of 24Appl. No. 16/283,526337315: 84-14A USResponse dated Nov. 16, 2021Reply to Final Office Action of May 18, 2021complete hemispherical coverage for detection of the moving object in any direction relative to the detection system.
 to a detection system tower configured to be located in the designated area;  the array including a network of low resolution cameras and at least one high resolution camera; wherein the network of low resolution cameras are interconnected and detect a geometric field that is hemispherical, with a combined field of view of 360° surrounding the designated area; a server in communication with the array of image capturing devices; wherein the server analyzes images to classify an airborne object captured by the array of image capturing devices in response to receiving the images.
. A detection system for detecting a flying object in an airspace surrounding a wind turbine comprising: a plurality of imaging systems, each imaging system comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged10 of 24Appl. No. 16/283,526337315: 84-14A US in a spatial configuration to provide from the plurality of alignment directions a wherein the second imager is a stereo imager; wherein the plurality of first imagers and the plurality of second imagers determines a position and a trajectory of a flying object in the airspace; a positioner operably connected to the second imager for positioning the plurality of second imagers to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the second imager based on an output from the first imagers without moving any of the plurality of first imagers; a processor operably connected to receive image data from any of the plurality of first imagers, the plurality of second imagers, or both, and to identify the moving object that is a flying avian or an artificially-constructed flying object or a flying avian based on said image data; wherein the plurality of imaging systems are positioned relative to each other to provide substantially complete hemispherical coverage of said airspace surrounding the wind turbine; and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine.
An automated system for mitigating risk from a wind farm, the automated system comprising: a plurality of image capturing devices independently mounted on a detection system tower in the wind farm; the plurality of image capturing devices including a high resolution stereo camera set and a plurality of low resolution cameras with a geometric field that is hemispherical having a combined field of view of 360° surrounding the detection system tower; wherein the plurality of low resolution 


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose detecting a flying object in an airspace comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, wherein the plurality of first imagers are arranged in a spatial configuration to provide from the plurality of alignment directions a substantially complete hemispherical coverage; wherein the second imager is a stereo imager; a positioner operably connected to the second imager for positioning the plurality of second imagers to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the second imager based on an output from the first imagers without moving any of the plurality of first imagers; to identify the moving object that is an artificially-constructed flying object or a flying avian based on said image data.
Conard discloses detecting a flying object in an airspace ([Abstract] A system for visually identifying a flying object includes a detection subsystem, a visual inspection subsystem, and an identification processor.) comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions ([0033] FIG. 4A schematically illustrates a plan view 80 of a visual inspection node 20 that includes a wide-angle detection camera 82. As shown, the detection camera 82 has a field of view 72 that is considerably larger than the field of view 40 of the inspection camera 14. In this manner, the detection camera 82 may have the ability to detect/perceive a plurality of flying objects 86 that are generally above the visual inspection node 20, though may be outside the instant field of view 40.), a positioner operably connected to the second imager for positioning the plurality of second imagers to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the second imager based on an output from the first imagers without moving any of the plurality of first imagers ([0033] Using the determined locations of each of the plurality of detected flying objects 86 within the broader field of view 7272, the motion controller 32 may then reorient the field of view 40 of the inspection camera 14 to perceive and/or track a particular object/bird of interest 88, such as shown in FIG. 4B.); to identify the moving object that is an artificially-constructed flying object or a flying avian based on said image data ([0008] In one example, the object of interest may be a bird. As such, the characteristic that the processor is capable of identifying may be at least one of the family or the species of the bird. In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard].
Stiesdal discloses wherein the plurality of first imagers are arranged in a spatial configuration to provide from the plurality of alignment directions a substantially complete hemispherical coverage ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].
wherein the second imager is a stereo imager ([0090] As illustrated in FIG. 6, the obstacle/topography detection unit 141 may detect an obstacle by using an Ultrasonic Range Finder (URF) using ultrasonic waves, by monitoring ambient environment using an omnidirectional image, or by detecting a topography or obstacle using a laser scanner. Alternatively, the obstacle/topography detection unit 141 may detect an obstacle using a stereo image. To detect an obstacle using a stereo image, the obstacle/topography detection unit 141 may be provided with a stereo vision camera (not shown).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the use of stereo vision camera for the monitoring of the environment for obstacles as taught by Kim in order to detect and avoid an obstacle or topography located in front of the navigation path of the bird countermeasure robot [See Kim, 0089].
	The U.S. Patent fails to explicitly disclose a detection system for detecting a flying object in an airspace surrounding a wind turbine comprising, wherein the second imager is a stereo imager; wherein the plurality of first imagers and the plurality of second imagers determines a position and a trajectory of a flying object in the airspace; a positioner operably connected to the second imager for positioning the plurality of second imagers to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the second imager based on an output from the first imagers without moving any of the plurality of first imagers; to identify the moving object that is a flying avian or an artificially-constructed flying object or a flying avian based on said image data; wherein the plurality of imaging systems are positioned relative to each other to provide substantially complete the wind turbine; and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine.
Stiesdal discloses a detection system for detecting a flying object in an airspace surrounding a wind turbine ([Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine.) comprising, wherein the plurality of first imagers and the plurality of second imagers determines a position and a trajectory of a flying object in the airspace ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal. [0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine.); wherein the plurality of imaging systems are positioned relative to each other to provide substantially complete hemispherical coverage of said airspace surrounding the wind turbine ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.); and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine ([0034] In another embodiment the warning signal is a signal to influence the control of the wind turbine. Thus the rotor speed of the wind turbine is changed for example, to avoid a collision of the flying animal with the wind turbine rotor. [0078] In one embodiment the warning system is configured to generate a control-signal, which is used to control the wind turbine in a way that animal-strikes are reduced or even avoided. [0079] In one embodiment a control-signal to control the wind turbine is a signal to set the pitch angle of the rotor blade. [0080] In another embodiment the yaw angle of the nacelle is controlled by the control-signal. [0081] The wind turbine is stopped or the speed of the rotor of the wind turbine is reduced. Thus a collision of the flying animal with fast moving rotor blade of a wind turbine is avoided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].
Kim discloses wherein the second imager is a stereo imager ([0090] As illustrated in FIG. 6, the obstacle/topography detection unit 141 may detect an obstacle by using an Ultrasonic Range Finder (URF) using ultrasonic waves, by monitoring ambient environment using an omnidirectional image, or by detecting a topography or obstacle using a laser scanner. Alternatively, the obstacle/topography detection unit 141 may detect an obstacle using a stereo image. To detect an obstacle using a stereo image, the obstacle/topography detection unit 141 may be provided with a stereo vision camera (not shown).).

Conard discloses a positioner operably connected to the second imager for positioning the plurality of second imagers to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the second imager based on an output from the first imagers without moving any of the plurality of first imagers ([0033] Using the determined locations of each of the plurality of detected flying objects 86 within the broader field of view 7272, the motion controller 32 may then reorient the field of view 40 of the inspection camera 14 to perceive and/or track a particular object/bird of interest 88, such as shown in FIG. 4B.); to identify the moving object that is a flying avian or an artificially-constructed flying object or a flying avian based on said image data ([0008] In one example, the object of interest may be a bird. As such, the characteristic that the processor is capable of identifying may be at least one of the family or the species of the bird. In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 43, 54-59, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Salivar et al. (Hereafter, “Salivar”) [US 2006/0028548 A1] in view of Wren et al. (Hereafter, “Wren”) [US 2006/0284971 A1] in further view of Conard et al. (Hereafter, “Conard”) [US 2014/0313345 A1] in even further view of Kim et al. (Hereafter, “Kim”) [US 2011/0144829 A1].
In regards to claim 1, Salivar discloses a detection system for detecting a ([0002] The present invention relates in general to video systems, with one embodiment having an image capture and display system and method providing both a wide angle field of view and a narrower field of view of an environment.) comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each of the first imagers having a wide field of view for detecting a moving object ([0036] The motion detector (36) may also be in communication with one or more of the cameras of the image capture system (4), such that the motion detector (36) triggers the capture of an image upon detection of motion, or such that the motion detector (36) causes a camera to automatically track an object moving within the environment.), wherein the plurality of first imagers are arranged in a spatial configuration to provide from the plurality of alignment directions a substantially complete hemispherical coverage ([0019] FIG. 2 illustrates an image capture system (4) comprising an immersive camera system (10) and a PTZ camera system (20). In the present example, the immersive camera system (10) comprises two fisheye lenses (14) positioned back-to-back within a housing (40). In other words, the immersive camera system (10) of the present example comprises two oppositely facing fisheye lenses (14). In the present embodiment, each fisheye lens (14) may have at least a hemispherical field of view. Accordingly, the immersive camera system (10) provides a wide angle field of view of at least a portion of the environment in which the immersive camera system (10) is situated. Each fisheye lens (14) may have its own dedicated camera, or both lenses (14) may share the same camera. For instance, a video image could be captured with a shared camera by frames alternating between each lens (14), or each frame being shared by images captured from the two lenses (14). [0021] In the present example, the back-to-back hemispherical views provided by the fisheye lenses (14) provide a generally spherical field of view.); a plurality of second imagers each having a high zoom ([0026] The PTZ camera system (20) in the present example comprises a pan-tilt-zoom (PTZ) camera (22) system mounted to the housing (40). In the present example, the PTZ camera (22) is positioned vertically above the immersive camera system (10). However, it will be appreciated that any suitable relative positioning of the immersive and PTZ camera systems (10, 20) may be used, and may be proximate or distant from one another. [0027] It will be appreciated that the PTZ camera system (20) of the present example provides a field of view that is narrower than the field of view provided by the immersive camera system (10). Preferably, however, the field of view provided by the PTZ camera system (20) is of a portion of the environment that is within the field of view provided by the immersive camera system (10). Thus, the immersive camera system (10) provides a wide field of view of the environment, while the PTZ camera system (20) provides a narrow field of view of the environment, such that the narrow view is within the wide view. [0028] While the figures show the PTZ camera system (20) as comprising a PTZ camera (22), the PTZ camera system (20) may take a variety of different forms, including but not limited to the number of cameras and types of lenses. By way of example only, the PTZ camera system (20) may comprise a plurality of PTZ cameras (22) or other cameras.), ([0037] The views provided by the immersive camera system (10) and the PTZ camera system (20) may be correlated through a variety of methods. Thus, the views from two or more cameras can be matched. For instance, where the views provided by the immersive camera system (10) and PTZ camera system (20) have been correlated, a user may choose an object or event of interest within the view provided by the immersive camera system (10), then command the PTZ camera system (20) to provide a view of the same object or event of interest.); a processor operably connected to receive image data from the plurality of first imagers, the plurality of second imagers, or both ([0014] In the present example, the immersive and PTZ camera systems (10, 20) are in communication with the processor (6), as is the user interface (8). The immersive and PTZ camera systems (10, 20) capture images, which are processed and/or relayed by the processor (6) to a user via the user interface (8). In one embodiment, the immersive camera system (10) communicates a first digital video signal to the processor (6), while the PTZ camera system (20) communicates a second digital video signal to the processor (6). The first digital video signal corresponds to a video image captured by the immersive camera system (10), while the second digital video signal corresponds to a video image captured by the PTZ camera system (20).) ([0019] FIG. 2 illustrates an image capture system (4) comprising an immersive camera system (10) and a PTZ camera system (20). In the present example, the immersive camera system (10) comprises two fisheye lenses (14) positioned back-to-back within a housing (40). In other words, the immersive camera system (10) of the present example comprises two oppositely facing fisheye lenses (14). In the present embodiment, each fisheye lens (14) may have at least a hemispherical field of view. Accordingly, the immersive camera system (10) provides a wide angle field of view of at least a portion of the environment in which the immersive camera system (10) is situated. Each fisheye lens (14) may have its own dedicated camera, or both lenses (14) may share the same camera. For instance, a video image could be captured with a shared camera by frames alternating between each lens (14), or each frame being shared by images captured from the two lenses (14). [0021] In the present example, the back-to-back hemispherical views provided by the fisheye lenses (14) provide a generally spherical field of view.).
Wren discloses a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions ([0019] The OD imager 200 acquires OD images 121 of a scene.), each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide from the plurality of alignment directions a substantially complete hemispherical coverage ([0022] FIG. 3 shows one embodiment where multiple OD imagers 301 are arranged at a circumference 310 about an optical center 320 of the composite camera 100. If four imagers are used, then each imager has a 90° field of view. If eight imagers are used, then each imager only needs a 45° field of view.); a zoom ([0019] The PTZ imager 110 is mounted to rotate about a vertical axis 101 and a horizontal axis 102. The PZT imager can also zoom along an optical axis 103 of the imager. The PZT imager acquires PZT images 122 of the scene.), ([0019] The OD images 121 are processed by processor 130 as described below. The result of the processing can then be used to direct 140 the PTZ imager 110 at events in the scene. Events can be moving objects, e.g., people, cars, and/or doors; or changes in the environment, e.g., water, smoke, and/or fire. The processor can also generate output images 501 as described below.); a processor operably connected to receive image data from the plurality of first imagers, the plurality of second imagers, or both ([Fig. 1] the OD images and PZT images are sent to the processor) 
Conard discloses a detection system for detecting a flying object in an airspace ([Abstract] A system for visually identifying a flying object includes a detection subsystem, a visual inspection subsystem, and an identification processor.) comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each of the first imagers having a wide field of view for detecting a moving object ([0033] FIG. 4A schematically illustrates a plan view 80 of a visual inspection node 20 that includes a wide-angle detection camera 82. As shown, the detection camera 82 has a field of view 72 that is considerably larger than the field of view 40 of the inspection camera 14. In this manner, the detection camera 82 may have the ability to detect/perceive a plurality of flying objects 86 that are generally above the visual inspection node 20, though may be outside the instant field of view 40.), ([0021] In an embodiment that includes a plurality of visual inspection nodes 20, the various nodes 20 may be configured for either autonomous operation (i.e., where each node includes a local processor configured to track and/or identify a flying object 12), or coordinated operation, where identification is performed via a central processor 22 or server that is in networked communication with each node 20 and configured to aggregate acquired visual images from the various nodes 20.  In general, the one or more visual inspection nodes 20 may collectively form a "visual inspection subsystem 26." [0022] FIG. 3 schematically illustrates one embodiment of a visual inspection node 20. As shown, the node 20 includes a camera 14, a camera positioning system 30, and a motion controller 32. The camera 14 is preferably a digital camera that includes a digital image capture element 34, an image processor 36, and two or more lens elements 38.); a positioner operably connected to the second imager for positioning the plurality of second imagers to image the moving object detected by the plurality of first imagers, wherein the positioner moves an alignment direction of the second imager based on an output from the first imagers without moving any of the plurality of first imagers ([0033] Using the determined locations of each of the plurality of detected flying objects 86 within the broader field of view 7272, the motion controller 32 may then reorient the field of view 40 of the inspection camera 14 to perceive and/or track a particular object/bird of interest 88, such as shown in FIG. 4B.); a processor operably connected to receive image data from the plurality of first imagers, the plurality of second imagers, or both ([0004] A system for visually identifying a flying object includes a detection subsystem and a visual inspection subsystem. In general, the detection subsystem is configured to detect the location and/or presence of one or more flying objects within an area through at least one of radar and visual detection technology. The visual inspection subsystem is then configured to visually inspect an object of interest that is detected by the detection system and is selected from the one or more detected flying objects.) to identify the moving object that is an artificially-constructed flying object or a flying avian based on said image data ([0008] In one example, the object of interest may be a bird. As such, the characteristic that the processor is capable of identifying may be at least one of the family or the species of the bird. In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane.); 
Kim discloses a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide from the plurality of alignment directions a substantially complete ([0090] As illustrated in FIG. 6, the obstacle/topography detection unit 141 may detect an obstacle by using an Ultrasonic Range Finder (URF) using ultrasonic waves, by monitoring ambient environment using an omnidirectional image, or by detecting a topography or obstacle using a laser scanner. Alternatively, the obstacle/topography detection unit 141 may detect an obstacle using a stereo image. To detect an obstacle using a stereo image, the obstacle/topography detection unit 141 may be provided with a stereo vision camera (not shown).);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the use of directing the PTZ imagers to track the moving objects based on the omni-directional images as taught by Wren. The motivation behind this modification would have been to improve surveillance systems by creating detailed PZT images of the events (moving object(s)) using the OD images [See Wren, 0012]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar and Wren with the use of stereo vision camera for the monitoring of the environment for obstacles as taught by Kim in order to detect and avoid an obstacle or topography located in front of the navigation path of the bird countermeasure robot [See Kim, 0089].
In regards to claim 43, the limitations of claim 1 have been addressed. Salivar discloses wherein said first imager, said second imager, or both said first and the second imagers detect a wavelength range corresponding to light in the visible or infra-red spectrum ([0018] The image capture and display system (2) is operable to capture and display any type of images, including video and still images in a wide range of light spectrums.).  
In regards to claim 54, the limitations of claim 1 have been addressed. Salivar discloses that is stationary ([0033] It will also be appreciated that the image capture system (4), in whole or in part, may be mounted in a variety of locations and to a variety of platforms. As used herein, the term "platform" shall be read to include anything that the image capture system (4) may be mounted to. Alternatively, the image capture system (4) may be mounted to a non-mobile platform, such as a post (66) or other man-made or natural structure, the top or side of a building (68), or to a platform within a building (68), such as a wall, ceiling (52), or floor, by way of example only.). 

In regards to claim 55, the limitations of claim 1 have been addressed. Salivar discloses that is mounted to a moving vehicle ([0033] It will also be appreciated that the image capture system (4), in whole or in part, may be mounted in a variety of locations and to a variety of platforms. As used herein, the term "platform" shall be read to include anything that the image capture system (4) may be mounted to. By way of example only, and with reference to FIGS. 6 and 7, the image capture system (4) may be mounted to a mobile platform such as a terrestrial vehicle (60), a flying machine (62), or a watercraft (64).). 

In regards to claim 56, the limitations of claim 1 have been addressed. Salivar discloses wherein said positioner comprises a motorized pan and tilt head connected to said second imager for moving an alignment direction of said second imager ([0015] By way of example, the user input may include commands or instructions affecting the field of view provided by the PTZ camera system (20), such as commands changing the orientation and/or zoom level of a camera within the PTZ camera system (20). [0026] The orientation of the PTZ camera (22), such as the pan (e.g., horizontal orientation) and tilt (e.g., vertical orientation) of the PTZ camera (22) by way of example only, can be controllable remotely by a user. In addition, the level of zoom of the PTZ camera (22) can be controllable remotely by the user. Accordingly, the PTZ camera system (20) of the present example is controllable by a user with respect to at least orientation and zoom. It will be appreciated that any aspect of movement and/or orientation of the PTZ camera (22) may be provided by any suitable assembly, such as cams, gears, gimbals, motors, pulleys, hydraulics, and the like, by way of example only.) 
Wren discloses wherein said positioner comprises a motorized pan and tilt head connected to said second imager for moving an alignment direction of said second imager([0029] If an event is detected in the OD images, then the PZT imager 110 can be directed at the event according to Equations 1 and 2. An appropriate zoom setting can be based on a size of a region in the scene that includes the event, as determined by the image processing techniques.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the use of directing the 

In regards to claim 57, the limitations of claim 1 have been addressed. Salivar discloses wherein said first imager, said second imager, or both said first and second imagers are cameras ([0014] FIG. 1 illustrates an image capture and display system (2) comprising an image capture system (4), a processor (6), and a user interface (8). While a single processor (6) is shown and discussed by way of example, it will be appreciated that any number of processors may be used in any suitable configuration or arrangement. The image capture system (4) comprises a first and second camera system (10, 20). In the present example, the immersive and PTZ camera systems (10, 20) are in communication with the processor (6), as is the user interface (8). The immersive and PTZ camera systems (10, 20) capture images, which are processed and/or relayed by the processor (6) to a user via the user interface (8). In one embodiment, the immersive camera system (10) communicates a first digital video signal to the processor (6), while the PTZ camera system (20) communicates a second digital video signal to the processor (6). The first digital video signal corresponds to a video image captured by the immersive camera system (10), while the second digital video signal corresponds to a video image captured by the PTZ camera system (20).).

In regards to claim 58, Salivar discloses a detection system for detecting a ([0002] The present invention relates in general to video systems, with one embodiment having an image capture and display system and method providing both a wide angle field of view and a narrower field of view of an environment.) comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each having a wide field of view for detecting a moving object ([0036] The motion detector (36) may also be in communication with one or more of the cameras of the image capture system (4), such that the motion detector (36) triggers the capture of an image upon detection of motion, or such that the motion detector (36) causes a camera to automatically track an object moving within the environment.); a ([0026] The PTZ camera system (20) in the present example comprises a pan-tilt-zoom (PTZ) camera (22) system mounted to the housing (40). In the present example, the PTZ camera (22) is positioned vertically above the immersive camera system (10). However, it will be appreciated that any suitable relative positioning of the immersive and PTZ camera systems (10, 20) may be used, and may be proximate or distant from one another. [0027] It will be appreciated that the PTZ camera system (20) of the present example provides a field of view that is narrower than the field of view provided by the immersive camera system (10). Preferably, however, the field of view provided by the PTZ camera system (20) is of a portion of the environment that is within the field of view provided by the immersive camera system (10). Thus, the immersive camera system (10) provides a wide field of view of the environment, while the PTZ camera system (20) provides a narrow field of view of the environment, such that the narrow view is within the wide view. [0028] While the figures show the PTZ camera system (20) as comprising a PTZ camera (22), the PTZ camera system (20) may take a variety of different forms, including but not limited to the number of cameras and types of lenses. By way of example only, the PTZ camera system (20) may comprise a plurality of PTZ cameras (22) or other cameras.); a positioner operably connected to the ([0037] The views provided by the immersive camera system (10) and the PTZ camera system (20) may be correlated through a variety of methods. Thus, the views from two or more cameras can be matched. For instance, where the views provided by the immersive camera system (10) and PTZ camera system (20) have been correlated, a user may choose an object or event of interest within the view provided by the immersive camera system (10), then command the PTZ camera system (20) to provide a view of the same object or event of interest.); and a processor operably connected to receive image data from said plurality of first imagers, said ([0014] In the present example, the immersive and PTZ camera systems (10, 20) are in communication with the processor (6), as is the user interface (8). The immersive and PTZ camera systems (10, 20) capture images, which are processed and/or relayed by the processor (6) to a user via the user interface (8). In one embodiment, the immersive camera system (10) communicates a first digital video signal to the processor (6), while the PTZ camera system (20) communicates a second digital video signal to the processor (6). The first digital video signal corresponds to a video image captured by the immersive camera system (10), while the second digital video signal corresponds to a video image captured by the PTZ camera system (20).) 
Wren discloses a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions ([0019] The OD imager 200 acquires OD images 121 of a scene.), each having a wide field of view for detecting a moving object ([0022] FIG. 3 shows one embodiment where multiple OD imagers 301 are arranged at a circumference 310 about an optical center 320 of the composite camera 100. If four imagers are used, then each imager has a 90° field of view. If eight imagers are used, then each imager only needs a 45° field of view.); a ([0019] The PTZ imager 110 is mounted to rotate about a vertical axis 101 and a horizontal axis 102. The PZT imager can also zoom along an optical axis 103 of the imager. The PZT imager acquires PZT images 122 of the scene.); a positioner operably connected to the ([0019] The OD images 121 are processed by processor 130 as described below. The result of the processing can then be used to direct 140 the PTZ imager 110 at events in the scene. Events can be moving objects, e.g., people, cars, and/or doors; or changes in the environment, e.g., water, smoke, and/or fire. The processor can also generate output images 501 as described below.); and a processor operably connected to receive image data from said ([Fig. 1] the OD images and PZT images are sent to the processor) 
Conard discloses a detection system for detecting a flying object in an airspace ([Abstract] A system for visually identifying a flying object includes a detection subsystem, a visual inspection subsystem, and an identification processor.) comprising: a plurality of first imagers that are fixably positioned in each of a plurality of distinct alignment directions, each having a wide field of view for detecting a moving object ([0033] FIG. 4A schematically illustrates a plan view 80 of a visual inspection node 20 that includes a wide-angle detection camera 82. As shown, the detection camera 82 has a field of view 72 that is considerably larger than the field of view 40 of the inspection camera 14. In this manner, the detection camera 82 may have the ability to detect/perceive a plurality of flying objects 86 that are generally above the visual inspection node 20, though may be outside the instant field of view 40.); a ([0021] In an embodiment that includes a plurality of visual inspection nodes 20, the various nodes 20 may be configured for either autonomous operation (i.e., where each node includes a local processor configured to track and/or identify a flying object 12), or coordinated operation, where identification is performed via a central processor 22 or server that is in networked communication with each node 20 and configured to aggregate acquired visual images from the various nodes 20.  In general, the one or more visual inspection nodes 20 may collectively form a "visual inspection subsystem 26." [0022] FIG. 3 schematically illustrates one embodiment of a visual inspection node 20. As shown, the node 20 includes a camera 14, a camera positioning system 30, and a motion controller 32. The camera 14 is preferably a digital camera that includes a digital image capture element 34, an image processor 36, and two or more lens elements 38.); a positioner operably connected to the ([0033] Using the determined locations of each of the plurality of detected flying objects 86 within the broader field of view 7272, the motion controller 32 may then reorient the field of view 40 of the inspection camera 14 to perceive and/or track a particular object/bird of interest 88, such as shown in FIG. 4B.); and a processor operably connected to receive image data from said plurality of first imagers, said stereo imager, or both and to determine a position and trajectory of said moving object ([0004] A system for visually identifying a flying object includes a detection subsystem and a visual inspection subsystem. In general, the detection subsystem is configured to detect the location and/or presence of one or more flying objects within an area through at least one of radar and visual detection technology. The visual inspection subsystem is then configured to visually inspect an object of interest that is detected by the detection system and is selected from the one or more detected flying objects.), thereby identifying a moving object that is a flying avian or an artificially-constructed object based on image data from the plurality of first 6 of 24Appl. No. 16/283,526337315: 84-14A USResponse dated Nov. 16, 2021Reply to Final Office Action of May 18, 2021imagers, the ([0008] In one example, the object of interest may be a bird. As such, the characteristic that the processor is capable of identifying may be at least one of the family or the species of the bird. In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane.).
Kim discloses a stereo imager ([0090] As illustrated in FIG. 6, the obstacle/topography detection unit 141 may detect an obstacle by using an Ultrasonic Range Finder (URF) using ultrasonic waves, by monitoring ambient environment using an omnidirectional image, or by detecting a topography or obstacle using a laser scanner. Alternatively, the obstacle/topography detection unit 141 may detect an obstacle using a stereo image. To detect an obstacle using a stereo image, the obstacle/topography detection unit 141 may be provided with a stereo vision camera (not shown).);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the use of directing the PTZ imagers to track the moving objects based on the omni-directional images as taught by Wren. The motivation behind this modification would have been to improve surveillance systems by creating detailed PZT images of the events (moving object(s)) using the OD images [See Wren, 0012]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar and Wren with 

In regards to claim 59, the limitations of claim 58 have been addressed. Salivar discloses providing substantially complete hemispherical coverage of said airspace surrounding the detection system ([0019] FIG. 2 illustrates an image capture system (4) comprising an immersive camera system (10) and a PTZ camera system (20). In the present example, the immersive camera system (10) comprises two fisheye lenses (14) positioned back-to-back within a housing (40). In other words, the immersive camera system (10) of the present example comprises two oppositely facing fisheye lenses (14). In the present embodiment, each fisheye lens (14) may have at least a hemispherical field of view. Accordingly, the immersive camera system (10) provides a wide angle field of view of at least a portion of the environment in which the immersive camera system (10) is situated. Each fisheye lens (14) may have its own dedicated camera, or both lenses (14) may share the same camera. For instance, a video image could be captured with a shared camera by frames alternating between each lens (14), or each frame being shared by images captured from the two lenses (14). [0021] In the present example, the back-to-back hemispherical views provided by the fisheye lenses (14) provide a generally spherical field of view.). 

In regards to claim 100, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein the processor identifies the flying avian as a flying avian species of interest.  
Conard discloses wherein the processor identifies the flying avian as a flying avian species of interest ([0008] In one example, the object of interest may be a bird. As such, the characteristic that the processor is capable of identifying may be at least one of the family or the species of the bird. In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in further view of Conard in even further view of Kim in even further view of Manako et al. (Hereafter, “Manako”) [US 2014/0029855 A1].
In regards to claim 4, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein the substantially complete hemispherical coverage provides coverage for a volume of airspace having a detection distance from said first imager that is greater than or equal to 0.6 km and less than or equal to 2 km. 
([0160] In the second embodiment, as shown in FIG. 20, the camera 1 is assumed to have a zoom mechanism (telescopic mechanism), be movable in a horizontal direction and a vertical direction, and form a panoramic image by connecting unit images in the horizontal direction and vertical direction to one another, the unit images being obtained in one-time imaging. That is, the camera 1 is assumed to have a wide and long-distance imaging range. For example, the camera 1 can be configured to have an area to be monitored in the range of 270 degrees at maximum and have a capability of detecting a car in a distance of 5 km or a person in a distance of 1 km.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the use of a specific range of the imaging area as taught by Manako. The motivation behind this modification would have been to reduce erroneous detections of ambient noise in the imaging [See Manako].

Claims 7, 8, 10, 12, 14, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Conard in further view of Kim in even further view of Zadeh et al. (Hereafter, “Zadeh”) [US 2014/0201126 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein said artificially-constructed flying object is an airplane, helicopter, hot-air balloon, or other man-made object. 
([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.), helicopter, hot-air balloon, or other man-made object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 8, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein said processor identifies an output of a subset of pixels of said first imager or said second imager corresponding to said moving object having a boundary parameter or pixel pattern indicative of an artificially-constructed object or a flying avian.
([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.) or a flying avian.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 10, the limitations of claim 8 have been addressed. Salivar fails to explicitly disclose wherein said output of said subset of pixels is an array of intensity values and/or is a time varying output.
([1456] Thus, the system analyzes the contrast, as a method of the detection of patterns and features, for recognition of objects or features, e.g. face recognition or voice recognition, which uses pixel intensity contrast or sound frequency (and amplitude) contrast, respectively. [1779] In one embodiment, mapping of an image to a segment is done by averaging the intensity/color of the pixels falling into the segment. In one embodiment, summary information from the enclosed pixels of the image is attributed to the segment (e.g., texture, variance of intensity/color).) and/or is a time varying output. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the use of object recognition using pizel intensity contrast as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 12, the limitations of claim 8 have been addressed. Salivar fails to explicitly disclose wherein said processor analyzes said output of said subset of pixels, using one or multiple algorithms in combination, such as pattern recognition, edge detection and/or boundary parameter analysis, to determine if said moving object is a flying artificially-constructed object. 
Zadeh discloses wherein said processor analyzes said output of said subset of pixels, using one or multiple algorithms in combination, such as pattern recognition, edge detection and/or boundary parameter analysis, to determine if said moving object is a flying artificially-([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes using boundaries from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 14, the limitations of claim 8 have been addressed. Salivar fails to explicitly disclose wherein said boundary parameter corresponds to an edge boundary signature that is: straight or smooth for the artificial object; or that is not highly straight or smooth for the avian. 
Zadeh discloses wherein said boundary parameter corresponds to an edge boundary signature that is: straight or smooth for the artificial object ([1802] In one embodiment, one or more pose detection modules (e.g., based on edge detection or color region/shape) are used to determine the pose of a face within an image/data. The scaling determined from the pose detection(s) is used to make more efficient detailed feature detection, for example, by scaling the portion of image containing the pose based on the size in a preprocessing step prior to inputting the preprocessed image to an expert feature detector. [1868] In one embodiment, we use a Markov chain-based classifier, with state transition probability depending only on the current state. For example, for Markov chain, we can represent an object with its boundaries or border or edge line, which is represented by a collection of points connected together using short straight lines, which can be represented by a chain of points, going from one to next, based on a direction and distance values, to set or get to the next point. So, starting from point one, we can complete the loop and find the boundaries or border of an object, and each point depends on the prior point in the chain, which is based on Markov model.); or that is not highly straight or smooth for the avian.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes from images using edge detection and boundary analysis as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 24, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein said processor identifies an output of a subset of pixels of said first imager or said second imager corresponding to said moving object, and wherein said processor 
Zadeh discloses wherein said processor identifies an output of a subset of pixels of said first imager or said second imager corresponding to said moving object ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.), and wherein said processor analyzes said output to identify the presence of said one or more threshold identification attributes that is a color parameter ([1456] Thus, the system analyzes the contrast, as a method of the detection of patterns and features, for recognition of objects or features, e.g. face recognition or voice recognition, which uses pixel intensity contrast or sound frequency (and amplitude) contrast, respectively. [1779] In one embodiment, mapping of an image to a segment is done by averaging the intensity/color of the pixels falling into the segment. In one embodiment, summary information from the enclosed pixels of the image is attributed to the segment (e.g., texture, variance of intensity/color).).


In regards to claim 30, the limitations of claim 8 have been addressed. Salivar fails to explicitly disclose wherein said processor analyzes said output of said subset of pixels via a pattern recognition algorithm. 
Zadeh discloses wherein said processor analyzes said output of said subset of pixels via a pattern recognition algorithm ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of .

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Conard in further view of Kim in even further view of Zadeh in even further view of Stiesdal et al. (Hereafter, “Stiesdal”) [US 2013/0050400 A1].
In regards to claim 33, the limitations of claim 8 have been addressed. Salivar fails to explicitly disclose wherein the processor analyzes said output of said subset of pixels from a plurality of frames of said image data, wherein said subset of pixels spatially moves with time and said movement with time is used to determine a trajectory of said output of said subset of pixels.
Stiesdal discloses wherein the processor analyzes said output of said subset of pixels from a plurality of frames of said image data, wherein said subset of pixels spatially moves with time and said movement with time is used to determine a trajectory of said output of said subset of pixels ([0017] Parameters like altitude, direction of flight, speed of flight are determined. [0043] In one embodiment a flying animal is detected using the images of this first camera. The flying animal is detected as an object in the image that is changing the position from one image to the other. [0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.). 
Zadeh discloses wherein the processor analyzes said output of said subset of pixels from a plurality of frames of said image data ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the trajectory and future flight pattern of a flying animal as taught by Stiesdal and with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal] and the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 34, the limitations of claim 33 have been addressed. Salivar fails to explicitly disclose wherein said trajectory comprises positions, distances, velocities, directions or any combination thereof at a plurality of times.
Stiesdal discloses wherein said trajectory comprises positions ([0043] In one embodiment a flying animal is detected using the images of this first camera. The flying animal is detected as an object in the image that is changing the position from one image to the other.), distances, velocities, directions ([0017] Parameters like altitude, direction of flight, speed of flight are determined.) or any combination thereof at a plurality of times ([0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the trajectory and future flight pattern of a flying animal as taught by Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

In regards to claim 35, the limitations of claim 34 have been addressed. Salivar fails to explicitly disclose further comprising determining a predictive trajectory corresponding to a future time interval.
([0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the trajectory and future flight pattern of a flying animal as taught by Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Conard in further view of Kim in even further view of Guo et al. (Hereafter, “Guo”) [US 2006/0204035 A1].
In regards to claim 40, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein said second imager has a resolution that is selected from a range that is greater than or equal to 1 cm per pixel and less than or equal to 4 cm per pixel and/or said high zoom is selected from a range that is greater than or equal to 10x and less than or equal to 1000x. 
Guo discloses wherein said second imager has a resolution that is selected from a range that is greater than or equal to 1 cm per pixel and less than or equal to 4 cm per pixel ([0038 and 0064] The image-acquisition and processing device has a resolution that can vary over a large range, such as 2-20 cm/pixel) and/or said high zoom is selected from a range that is greater than or equal to 10x and less than or equal to 1000x.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with resolution of the imaging device as taught by Guo. The motivation behind this modification would have been to improve the tracking of a moveable object using a plurality of images [See Guo].

Claims 45, 94, 98, and 101-104 are rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Conard in further view of Kim in even further view of Stiesdal.
In regards to claim 45, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose configured to simultaneously identify a plurality of moving objects.
Stiesdal discloses configured to simultaneously identify a plurality of moving objects ([0100] Three flying animals 5 are shown on the figure, every flying animal 5 in a different position in the area of the wind turbine. Every flying animal 5 is imaged with both cameras 3 and 4. The position of one flying animal 5 on the images of the two cameras 3 and 4 is different. From this difference the position of the flying animal 5 is calculated in a three dimensional space around the wind turbine 1.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with ability to track multiple flying animals as taught by Stiesdal. The motivation behind this modification would have been 

Claim 94 is substantially the same as claim 1 and is thus rejected for reasons similar to those in rejecting claim 1.  Furthermore regarding claim 94, Salivar fails to explicitly disclose an airspace surrounding a wind turbine comprising: a plurality of imaging systems, each imaging system comprising: wherein the plurality of first imagers and the plurality of second imagers determines a position and a trajectory of a flying object in the airspace; wherein the plurality of imaging systems are positioned relative to each other to provide substantially complete hemispherical coverage of said airspace surrounding the wind turbine; and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine.  
Stiesdal discloses an airspace surrounding a wind turbine ([Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine.) comprising: a plurality of imaging systems, each imaging system comprising: wherein the plurality of first imagers and the plurality of second imagers determines a position and a trajectory of a flying object in the airspace ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal. [0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine.); wherein the plurality of imaging systems are positioned relative to each other to provide substantially complete hemispherical coverage of said airspace surrounding the wind turbine ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.); and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine ([0034] In another embodiment the warning signal is a signal to influence the control of the wind turbine. Thus the rotor speed of the wind turbine is changed for example, to avoid a collision of the flying animal with the wind turbine rotor. [0078] In one embodiment the warning system is configured to generate a control-signal, which is used to control the wind turbine in a way that animal-strikes are reduced or even avoided. [0079] In one embodiment a control-signal to control the wind turbine is a signal to set the pitch angle of the rotor blade. [0080] In another embodiment the yaw angle of the nacelle is controlled by the control-signal. [0081] The wind turbine is stopped or the speed of the rotor of the wind turbine is reduced. Thus a collision of the flying animal with fast moving rotor blade of a wind turbine is avoided.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the teachings of Stiesdal. 

In regards to claim 98, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein the second imager comprises a stereo imager comprising a pair of second imagers each independently having a high zoom.
Stiesdal discloses wherein the second imager comprises a stereo imager comprising a pair of second imagers each independently having a high zoom ([0056] As the second camera is a panoramic camera, like the first camera, the second camera covers nearly the same area then the first camera. To achieve a stereo image the second camera can be used right away.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the teachings of Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

In regards to claim 101, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein the detection system is connected to a wind turbine.
Stiesdal discloses wherein the detection system is connected to a wind turbine ([Abstract] An arrangement and method to prevent a collision of a flying animal with a wind turbine is provided.  A camera-system is arranged at the wind turbine and the camera-system generate images of the environment of the wind turbine.).


In regards to claim 102, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein the stereo imager comprises a pair of imagers to determine a position and a distance of the moving object from the detection system.
Stiesdal discloses wherein the stereo imager comprises a pair of imagers to determine a position and a distance of the moving object from the detection system ([0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment. [0044] The second camera is needed to obtain three-dimensional information about the environment of the wind turbine, especially about the direction where the flying animal is detected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the teachings of Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

In regards to claim 103, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein the stereo imager comprises a pair of imagers to determine a distance and position of the moving object from a wind turbine.
([0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment. [0044] The second camera is needed to obtain three-dimensional information about the environment of the wind turbine, especially about the direction where the flying animal is detected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the teachings of Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

In regards to claim 104, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein the moving object is a flying avian, and the processor compares a physical parameter determined by the stereo imager to classify the flying avian as an avian species of interest.
Conard discloses wherein the moving object is a flying avian, and the processor compares a physical parameter determined ([0008] In one example, the object of interest may be a bird. As such, the characteristic that the processor is capable of identifying may be at least one of the family or the species of the bird. In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane.). 
([0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment. [0044] The second camera is needed to obtain three-dimensional information about the environment of the wind turbine, especially about the direction where the flying animal is detected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the teachings of Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

Claims 46, 53, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Conard in further view of Kim in even further view of OKAMOTO et al. (Hereafter, “Okamoto”) [US 2016/0063310 A1].
In regards to claim 46, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose used to decrease incidence of avian strikes on an airplane around airport runways. 
([0002] Bird detection is needed in order to effectively take measures against collision between a bird and an airplane or the like, what is called a bird strike. For example, detecting a bird in an airport makes it possible to take countermeasures such as repelling birds with a blank shot sound and preventive measures such as identifying birds' range of activities to remove their feeding ground.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the avoidance of bird strikes on an airplane by the detection of the birds as taught by Okamoto. The motivation behind this modification would have been to detect birds more accurately without the need for a mechanism for detecting a distance to a flying object [See Okamoto].

In regards to claim 53, the limitations of claim 1 have been addressed. Salivar fails to explicitly disclose wherein said airspace corresponds to an airspace volume along a direction of airplane traffic movement. 
Okamoto discloses wherein said airspace corresponds to an airspace volume along a direction of airplane traffic movement ([0002] Bird detection is needed in order to effectively take measures against collision between a bird and an airplane or the like, what is called a bird strike. For example, detecting a bird in an airport makes it possible to take countermeasures such as repelling birds with a blank shot sound and preventive measures such as identifying birds' range of activities to remove their feeding ground.). 


In regards to claim 61, the limitations of claim 58 have been addressed. Salivar fails to explicitly disclose wherein said airspace is around an airport runway.
Okamoto discloses wherein said airspace is around an airport runway ([0002] Bird detection is needed in order to effectively take measures against collision between a bird and an airplane or the like, what is called a bird strike. For example, detecting a bird in an airport makes it possible to take countermeasures such as repelling birds with a blank shot sound and preventive measures such as identifying birds' range of activities to remove their feeding ground.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the avoidance of bird strikes on an airplane by the detection of the birds as taught by Okamoto. The motivation behind this modification would have been to detect birds more accurately without the need for a mechanism for detecting a distance to a flying object [See Okamoto].

In regards to claim 62, the limitations of claim 61 have been addressed. Salivar fails to explicitly disclose wherein said moving object is an artificially-constructed object. 
([0008] In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard].

Claims 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Conard in further view of Kim in even further view of Bates et al. (Hereafter, “Bates”) [US 2011/0164108 A1].
In regards to claim 63, the limitations of claim 58 have been addressed. Salivar discloses further comprising: a plurality of wide field of view systems, each wide field of view system comprising a pair of said first imagers forming an alignment angle with respect to each other to provide a field of view angle for each wide field of view system that is greater than or equal to 90° and less than or equal to 180°, wherein said plurality of wide field of view systems in combination provides 360° imaging coverage around said detection system ([0019] FIG. 2 illustrates an image capture system (4) comprising an immersive camera system (10) and a PTZ camera system (20). In the present example, the immersive camera system (10) comprises two fisheye lenses (14) positioned back-to-back within a housing (40). In other words, the immersive camera system (10) of the present example comprises two oppositely facing fisheye lenses (14). In the present embodiment, each fisheye lens (14) may have at least a hemispherical field of view. Accordingly, the immersive camera system (10) provides a wide angle field of view of at least a portion of the environment in which the immersive camera system (10) is situated. Each fisheye lens (14) may have its own dedicated camera, or both lenses (14) may share the same camera. For instance, a video image could be captured with a shared camera by frames alternating between each lens (14), or each frame being shared by images captured from the two lenses (14). [0021] In the present example, the back-to-back hemispherical views provided by the fisheye lenses (14) provide a generally spherical field of view.); 
Kim discloses a stereo imager system comprising said pair of said second imagers ([0090] As illustrated in FIG. 6, the obstacle/topography detection unit 141 may detect an obstacle by using an Ultrasonic Range Finder (URF) using ultrasonic waves, by monitoring ambient environment using an omnidirectional image, or by detecting a topography or obstacle using a laser scanner. Alternatively, the obstacle/topography detection unit 141 may detect an obstacle using a stereo image. To detect an obstacle using a stereo image, the obstacle/topography detection unit 141 may be provided with a stereo vision camera (not shown).).
Bates discloses further comprising: a plurality of wide field of view systems, each wide field of view system comprising a pair of said first imagers forming an alignment angle with respect to each other to provide a field of view angle for each wide field of view system that is greater than or equal to 90° and less than or equal to 180° [Fig. 1], wherein said plurality of wide field of view systems in combination provides 360° imaging coverage around said ([0005] Panoramic imaging systems having extremely wide fields of view from 180 deg to 360 degree along one axis have become common in applications such as photography, security, and surveillance among other applications. There are three primary methods of creating 360 degree panoramic images: the use of multiple cameras, wide field fisheye or catadioptric lenses, or scanning systems.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar and Wren with the use of stereo vision camera for the monitoring of the environment for obstacles as taught by Kim in order to detect and avoid an obstacle or topography located in front of the navigation path of the bird countermeasure robot [See Kim, 0089]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the use of a plurality of wide view imagers to image 360 degrees as taught by Bates. The motivation behind this modification would have been to improve the imaging of an entire panoramic scene. 

In regards to claim 65, the limitations of claim 63 have been addressed. Salivar discloses further comprising: a tower interface for connecting each of the wide field of view systems and the stereo imager system to a tower ([0033] It will also be appreciated that the image capture system (4), in whole or in part, may be mounted in a variety of locations and to a variety of platforms. As used herein, the term "platform" shall be read to include anything that the image capture system (4) may be mounted to. Alternatively, the image capture system (4) may be mounted to a non-mobile platform, such as a post (66) or other man-made or natural structure, the top or side of a building (68), or to a platform within a building (68), such as a wall, ceiling (52), or floor, by way of example only. In addition, other suitable locations and platforms for mounting the image capture system (4) will be apparent to those of ordinary skill in the art. [Fig. 1] the user interface connects to the PTZ camera system and the immersive camera system).

Claims 68, 70, 71, 73, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Stiesdal in further view of Conard in even further view of Manako.
In regards to claim 68, Salivar, Wren, and Steisdal disclose the detection system of claim 1 [See claim 1 for the full rejection]. Salivar discloses a method of detecting a ([0002] The present invention relates in general to video systems, with one embodiment having an image capture and display system and method providing both a wide angle field of view and a narrower field of view of an environment.), the method comprising the steps of: imaging the airspace surrounding the detection system of claim 1 [See Claim 1] ([0036] The motion detector (36) may also be in communication with one or more of the cameras of the image capture system (4), such that the motion detector (36) triggers the capture of an image upon detection of motion, or such that the motion detector (36) causes a camera to automatically track an object moving within the environment.); 
Conard discloses a method of detecting a flying object in an airspace ([Abstract] A system for visually identifying a flying object includes a detection subsystem, a visual inspection subsystem, and an identification processor. The detection subsystem is configured to detect the location of one or more flying objects within an area, and includes at least one of radar, lidar, and visual detection.), the method comprising the steps of: imaging the airspace surrounding the detection system of claim 1 [See Claim 1] ([Abstract] The visual inspection subsystem includes a camera having a field of view, a positioning system, and an image processor. The positioning system is configured to support the camera and controllably articulate the field of view to track the object of interest. Finally, the processor is configured to receive one or more images from the visual inspection subsystem, and identify a characteristic of the object of interest from the one or more images.); obtaining one or more threshold identification attributes for an output of a subset of pixels from the imaging step; analyzing the one or more threshold identification attributes to identify a moving object of interest; obtaining one or more identification parameters for the moving object of interest; comparing the one or more identification parameters to a corresponding one or more reference identification parameters to identify the moving object of interest as an avian or an artificially-constructed object ([0006] The system further includes a processor in communication with the visual inspection subsystem, wherein the processor is configured to receive the one or more images, and identify a characteristic of the object of interest from the one or more images. [0007] To select the object of interest from the plurality of detected flying objects, the system may be configured to assign a confidence value to each of the one or more detected flying objects. The camera may then be configured to track the flying object with the greatest confidence value. In one configuration, the confidence value is inversely proportional to a degree of articulation of the field of view away from a vertical axis extending from the camera that is required to visually track the object. In another configuration, the confidence value for an object is inversely proportional to a minimum absolute distance between the object and the vertical axis, together with an altitude of the object. [0008] In one example, the object of interest may be a bird. As such, the characteristic that the processor is capable of identifying may be at least one of the family or the species of the bird. In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane. [0030] The identification processor 60 may include one or more image detection algorithms 62 that may visually identify one or more characteristics of the object 12 within the image. These characteristics may be used to classify the object according to at least one of a family, a genus, a species, a make, and a model. This classification may be dependent upon the amount of digital resolution, clarity, and exposure of the object within the image, but most preferably includes the most specific classification that may be determined through the available information. In addition to classifying the flying object, the identification processor 60 may also be configured to determine a flying altitude, speed, and/or heading of the object 12. The determined classification may then be recorded together with the other determined motion parameters (e.g., altitude, speed, heading, etc), or may be used to provide a real-time alert to a user. As will be discussed below, the object classification may occur using various pattern matching/image recognition techniques, such as neural network identification, Bayesian classifiers and/or the use of support vector machines.).
Manako discloses wherein the method detects the moving object of interest within the airspace having a volume equivalent to an average-equivalent hemisphere with an average radius selected from a range that is greater than or equal to 0.5 km and less than or equal to  ([0160] In the second embodiment, as shown in FIG. 20, the camera 1 is assumed to have a zoom mechanism (telescopic mechanism), be movable in a horizontal direction and a vertical direction, and form a panoramic image by connecting unit images in the horizontal direction and vertical direction to one another, the unit images being obtained in one-time imaging. That is, the camera 1 is assumed to have a wide and long-distance imaging range. For example, the camera 1 can be configured to have an area to be monitored in the range of 270 degrees at maximum and have a capability of detecting a car in a distance of 5 km or a person in a distance of 1 km.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the use of a specific range of the imaging area as taught by Manako. The motivation behind this modification would have been to reduce erroneous detections of ambient noise in the imaging [See Manako].

In regards to claim 70, the limitations of claim 68 have been addressed. Salivar discloses wherein the imaging comprises obtaining a wide field of view with a first imager ([0036] The motion detector (36) may also be in communication with one or more of the cameras of the image capture system (4), such that the motion detector (36) triggers the capture of an image upon detection of motion, or such that the motion detector (36) causes a camera to automatically track an object moving within the environment.) and optically zooming in on the moving object of interest with a second imager ([0037] The views provided by the immersive camera system (10) and the PTZ camera system (20) may be correlated through a variety of methods. Thus, the views from two or more cameras can be matched. For instance, where the views provided by the immersive camera system (10) and PTZ camera system (20) have been correlated, a user may choose an object or event of interest within the view provided by the immersive camera system (10), then command the PTZ camera system (20) to provide a view of the same object or event of interest.), wherein the second imager is used to determine a distance of the moving object of interest from the imaging system ([0058] It will also be appreciated that, where a laser (34) is aligned or otherwise parallel with the line of sight of the PTZ camera system (20), and the distance of separation between the immersive and PTZ camera systems (10, 20) is known, the location of an object of interest may be computed using straightforward trigonometry. Such a determined location may be used for a variety of purposes, including but not limited to archival or weapon-targeting purposes, or dispatch of personnel or objects to the location.).

In regards to claim 71, the limitations of claim 68 have been addressed. Salivar fails to explicitly disclose for detecting a moving object that is an artificially created object.  
Conard discloses for detecting a moving object that is an artificially created object ([0008] In one example, the object of interest may be a bird. As such, the characteristic that the processor is capable of identifying may be at least one of the family or the species of the bird. In another example, the object of interest may be an airplane. As such the characteristic of the object of interest may be at least one of the make and model of the airplane.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the imaging of flying objects to track and/or identify the flying objects as taught by Conard. The motivation behind this modification would have been to improve the monitoring of birds or other flying objects [See Conard].

In regards to claim 73, the limitations of claim 70 have been addressed. Salivar fails to explicitly disclose wherein the distance is determined using a stereo imager that is positioned to image the moving object.  
Stiesdal discloses wherein the distance is determined using a stereo imager that is positioned to image the moving object ([0057] Thus the camera system provides a panoramic stereo image of the environment of the wind turbine. Thus a flying animal is detected in the evaluation system from a pair of images from the camera system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the trajectory and future flight pattern of a flying animal as taught by Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

In regards to claim 91, the limitations of claim 68 have been addressed. Salivar fails to explicitly disclose further comprising implementing an action step, wherein the implementing step comprises one or more of: providing an alert to a person; emitting an alarm; triggering a count event; triggering a deterrent to encourage movement of the flying object out of the airspace surrounding the imaging system; recording an image or video of the object flying through the airspace surrounding the imaging system.  
Stiesdal discloses further comprising implementing an action step, wherein the implementing step comprises one or more of: providing an alert to a person ([0031] For example the pictures of the camera system are analyzed in a picture recognition system.  When a flying animal is detected the evaluation system sends a signal to the warning system. [0032] The warning system then generates a warning signal. [0035] In another embodiment the warning signal is a signal that is transmitted. The signal is transmitted to another wind turbine or to an operator in a remote place.); emitting an alarm ([0032] The warning system then generates a warning signal); triggering a count event ([0082] In one embodiment the warning system is configured to transfer the control-signal to another wind turbine, to a remote control or to an operator. [0083] In a wind park a first turbine detects a flying animal. This first turbine transfers the control-signal to a second turbine in the wind park. This second wind turbine is not equipped with a camera-system or has not detected the flying animal yet. Thus the second turbine is controlled according to the control-signal of the first turbine before the second turbine detects the flying animal. Thus time is saved to control the second turbine in advance before the flying animal arrives at the second turbine. Also equipment is saved as not every wind turbine in a wind park needs to be equipped with a camera-system and an evaluation system. [0084] In one embodiment a species of the flying animal is identified based on the evaluation of the images. Thus the species of the flying animal is known. Thus the warning signal can be generated selectively according to the species of the flying animal. Thus the risk of a collision of this species of flying animal with the wind turbine is minimized.); triggering a deterrent to encourage movement of the flying object out of the airspace surrounding the imaging system ([0033] In one embodiment a warning signal is a signal to warn or scare off the flying animal. Thus the flying animal changes the direction of the flight and the wind turbine continues in producing energy.); recording an image or video of the object flying through the airspace surrounding the imaging system ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the alarm system based on the imaging and detection of a flying object as taught by Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

In regards to claim 92, the limitations of claim 91 have been addressed. Salivar fails to explicitly disclose further comprising the step of defining an action implementation airspace having an average action distance that is less than the average-equivalent radius of the substantially hemispherical airspace surrounding the imaging system, wherein the action implementation is implemented for a flying object that is: within the substantially hemispherical airspace and having a trajectory toward the action implementation airspace; or within the action implementation airspace.  
Stiesdal discloses further comprising the step of defining an action implementation airspace having an average action distance that is less than the average-equivalent radius of the substantially hemispherical airspace surrounding the imaging system ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.), wherein the action implementation is implemented for a flying object that is: within the substantially hemispherical airspace and having a trajectory toward the action implementation airspace; or within the action implementation airspace ([0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the teachings of Stiesdal. .

Claims 69, 72, 74, 75, 76, 78, 79, 83, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Stiesdal in further view of Conard in even further view of Manako in even further view of Zadeh.
In regards to claim 69, the limitations of claim 68 have been addressed. Salivar fails to explicitly disclose wherein the imaging step comprises identifying an output of a subset of pixels that is an array of light intensity values. 
Zadeh discloses wherein the imaging step comprises identifying an output of a subset of pixels that is an array of light intensity values ([1456] Thus, the system analyzes the contrast, as a method of the detection of patterns and features, for recognition of objects or features, e.g. face recognition or voice recognition, which uses pixel intensity contrast or sound frequency (and amplitude) contrast, respectively. [1779] In one embodiment, mapping of an image to a segment is done by averaging the intensity/color of the pixels falling into the segment. In one embodiment, summary information from the enclosed pixels of the image is attributed to the segment (e.g., texture, variance of intensity/color).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes from images using pixel intensity contrast as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].
In regards to claim 72, the limitations of claim 68 have been addressed. Salivar fails to explicitly disclose wherein the imaging step further comprises obtaining a plurality of images at different times and determining a trajectory of the output of the subset of pixels.  
Stiesdal discloses wherein the imaging step further comprises obtaining a plurality of images at different times and determining a trajectory of the output of the subset of pixels ([0017] Parameters like altitude, direction of flight, speed of flight are determined. [0043] In one embodiment a flying animal is detected using the images of this first camera. The flying animal is detected as an object in the image that is changing the position from one image to the other. [0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.).  
Zadeh discloses wherein the imaging step further comprises obtaining a plurality of images ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the trajectory and future flight pattern of a flying animal as taught by Stiesdal and with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal] and the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 74, the limitations of claim 71 have been addressed. Salivar fails to explicitly disclose wherein the analyzing step is via a pattern recognition algorithm.
Zadeh discloses wherein the analyzing step is via a pattern recognition algorithm ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).


In regards to claim 75, the limitations of claim 68 have been addressed. Salivar fails to explicitly disclose wherein the one or more threshold identification attributes is selected from the group consisting of distance, trajectory, boundary parameter, boundary shape, edge boundary characteristic, pixel spacing, pixel intensity, pixel color, intensity gradient, time evolution parameter, and any combination thereof. 
Zadeh discloses wherein the one or more threshold identification attributes is selected from the group consisting of distance, trajectory, boundary parameter, boundary shape, edge boundary characteristic ([1802] In one embodiment, one or more pose detection modules (e.g., based on edge detection or color region/shape) are used to determine the pose of a face within an image/data. The scaling determined from the pose detection(s) is used to make more efficient detailed feature detection, for example, by scaling the portion of image containing the pose based on the size in a preprocessing step prior to inputting the preprocessed image to an expert feature detector. [1868] In one embodiment, we use a Markov chain-based classifier, with state transition probability depending only on the current state. For example, for Markov chain, we can represent an object with its boundaries or border or edge line, which is represented by a collection of points connected together using short straight lines, which can be represented by a chain of points, going from one to next, based on a direction and distance values, to set or get to the next point. So, starting from point one, we can complete the loop and find the boundaries or border of an object, and each point depends on the prior point in the chain, which is based on Markov model.), pixel spacing, pixel intensity, pixel color, intensity gradient, time evolution parameter, and any combination thereof ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 76, the limitations of claim 75 have been addressed. Salivar fails to explicitly disclose wherein the one or more threshold identification attributes is a boundary parameter. 
Zadeh discloses wherein the one or more threshold identification attributes is a boundary parameter ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].
 
In regards to claim 78, the limitations of claim 76 have been addressed. Salivar fails to explicitly disclose further comprising the step of identifying a moving object as corresponding to 
Zadeh discloses further comprising the step of identifying a moving object as corresponding to an artificially-constructed object by identifying at least a portion of the boundary parameter as having a shape indicative of an artificially-constructed object ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 79, the limitations of claim 78 have been addressed. Salivar fails to explicitly disclose wherein the boundary parameter comprises an edge straightness parameter indicative of the artificially constructed object. 
Zadeh discloses wherein the boundary parameter comprises an edge straightness parameter indicative of the artificially constructed object ([1802] In one embodiment, one or more pose detection modules (e.g., based on edge detection or color region/shape) are used to determine the pose of a face within an image/data. The scaling determined from the pose detection(s) is used to make more efficient detailed feature detection, for example, by scaling the portion of image containing the pose based on the size in a preprocessing step prior to inputting the preprocessed image to an expert feature detector. [1868] In one embodiment, we use a Markov chain-based classifier, with state transition probability depending only on the current state. For example, for Markov chain, we can represent an object with its boundaries or border or edge line, which is represented by a collection of points connected together using short straight lines, which can be represented by a chain of points, going from one to next, based on a direction and distance values, to set or get to the next point. So, starting from point one, we can complete the loop and find the boundaries or border of an object, and each point depends on the prior point in the chain, which is based on Markov model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the object recognition of boats or airplanes from images using edge detection as taught by Zadeh. The motivation behind 
  
In regards to claim 83, the limitations of claim 68 have been addressed. Salivar fails to explicitly disclose wherein the comparing step comprises a pattern recognition algorithm. 
Zadeh discloses wherein the comparing step comprises a pattern recognition algorithm ([1385] Pattern Recognition. In one embodiment, the images are searched for specific color or patterns or shapes, e.g. for houses or clothing, to match a target or find one similar to a target, based on the features defined in feature space, such as stripes patterns, color red, circles, dot patterns, trapezoid shape, or the like, as a pattern recognition module, looking for degree of similarity, e.g. as a fuzzy parameter, for real estate agents to search databases and sell houses or for department stores or store web sites to sell clothing to potential customers. This is also useful for analyzing and classifying Facebook.RTM.  and photo album sites, e.g. for face or iris recognition, e.g. to identify, track, or classify people or objects. This is also useful for the security purposes on Internet or by cameras at the airports or buildings. FIG. 112 is an example of a system described above. [1386] In one embodiment, the video is searched, using still images, motion vectors, and difference frames, e.g. to find a car or face in the video, to find the speed of the car from the location of the car in different frames, or to recognize a person in the video, using face, iris, or eye recognition (or other biometrics), or target tracking objects in video frames to get other identification parameters or features from the video.)).


In regards to claim 85, the limitations of claim 68 have been addressed. Salivar fails to explicitly disclose further comprising the step of obtaining a predictive trajectory of the flying object.
Stiesdal discloses further comprising the step of obtaining a predictive trajectory of the flying object ([0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the trajectory and future flight pattern of a flying animal as taught by Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal].

s 86 is rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Stiesdal in further view of Conard in even further view of Manako in even further view of Okamoto.
In regards to claim 86, the limitations of claim 85 have been addressed. Salivar fails to explicitly disclose used at an airport. 
Okamoto discloses used at an airport ([0002] Bird detection is needed in order to effectively take measures against collision between a bird and an airplane or the like, what is called a bird strike. For example, detecting a bird in an airport makes it possible to take countermeasures such as repelling birds with a blank shot sound and preventive measures such as identifying birds' range of activities to remove their feeding ground.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the avoidance of bird strikes on an airplane by the detection of the birds as taught by Okamoto. The motivation behind this modification would have been to detect birds more accurately without the need for a mechanism for detecting a distance to a flying object [See Okamoto].

Claims 99 is rejected under 35 U.S.C. 103 as being unpatentable over Salivar in view of Wren in even further view of Conard in further view of Kim in even further view of Stiesdal in even further view of Bates.
In regards to claim 99, the limitations of claim 65 have been addressed. Salivar fails to explicitly disclose wherein the second imager comprises a stereo imager comprising a pair of second imagers each independently having a high zoom, said avian detection system further 
Stiesdal discloses wherein the second imager comprises a stereo imager comprising a pair of second imagers ([0056] As the second camera is a panoramic camera, like the first camera, the second camera covers nearly the same area then the first camera. To achieve a stereo image the second camera can be used right away.) each independently having a high zoom ([0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment. [0044] The second camera is needed to obtain three-dimensional information about the environment of the wind turbine, especially about the direction where the flying animal is detected.), said avian detection system further comprising: at least ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.), each providing a field of view between 120° and ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.); a ground enclosure containing ancillary equipment electrically connected to said imagers by cables that run through an inner passage within the tower ([0099] FIG. 1 shows a wind turbine 1 with an arrangement invented. The wind turbine 1 comprises a tower and a nacelle 2 on top of the tower. Attached to the nacelle 2 is a hub with the rotor blades of the wind turbine. The cameras 3, 4 are attached to the nacelle of the wind turbine. The cameras 3, 4 are shown on top of the nacelle at the rear end, which is the end of the nacelle pointing away from the rotor of the wind turbine 1. The two cameras 3, 4 are spaced vertically. The cameras 3 and 4 are panoramic cameras that take 360° images in mainly the horizontal direction.); and a lightning mitigation system extending from the tower top, wherein the imagers are positioned so as to image airspace around the tower without optical obstruction by the lightning mitigation system ([0023] In one embodiment the camera-system comprises a camera working in the frequency range of the visible light. Thus the camera is configured to provide images in daylight situations or, with a flashlight attached, during nighttime.).
Bates discloses wherein the second imager comprises a stereo imager comprising a pair of second imagers each independently having a high zoom ([0099] FIG. 26 shows an exemplary UGV configured with two optical systems 600(1) and 600(2) having vertical separation for stereo imaging. Systems 600(1) and 600(2) may also be mounted with horizontal separation for a more traditional stereo imaging; however each system 600 would block a portion of the 360 degree FOV 604 of other system 600. [0071] System 600 operates to capture an image within a panoramic field of view at two different focal lengths, or resolutions; this is similar to a two position zoom optical system. System 600 may thus synthesize continuous zoom by interpolating between the two resolutions captured by the first and second optical channels.), said avian detection system further comprising: at least three wide field of view systems, each providing a field of view between 120° and 140° [Fig. 1 and 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the teachings of Stiesdal. The motivation behind this modification would have been to improve the determination of the future flight path of a flying animal towards and around a wind turbine [See Stiesdal]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salivar with the use of a plurality of wide view imagers to image 360 degrees as taught by Bates. The motivation behind this modification would have been to improve the imaging of an entire panoramic scene.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482